ACCEPTED
                                                                                 03-15-00292-CV
                                                                                         6703962
                                                                      THIRD COURT OF APPEALS
                                                                                 AUSTIN, TEXAS
                                                                            8/28/2015 2:29:36 PM
                                                                               JEFFREY D. KYLE
                                                                                          CLERK
                          No. 03-15-00292-CV

                                                                 FILED IN
                                                          3rd COURT OF APPEALS
                      In the Third Court of Appeals           AUSTIN, TEXAS
                              Austin, Texas               8/28/2015 2:29:36 PM
                                                            JEFFREY D. KYLE
                                                                  Clerk

               THE CITY OF AUSTIN, Defendant – Appellant

                                    v.

       JENNIFER FRAME, INDIVIDUALLY, AND AS PERSONAL
REPRESENTATIVE OF THE ESTATE OF JOHN WILLIAM GRIFFITH, GREG
  GRIFFITH, CHERYL BURRIS AND DIANA PULIDO, Plaintiff - Appellee


               Appeal from Cause No. D-1-GN-12-003557
           53rd Judicial District Court of Travis County, Texas


         UNOPPOSED MOTION FOR EXTENSION OF TIME
             TO FILE APPELLANT’S REPLY BRIEF


                        RESPECTFULLY SUBMITTED,
                        ANNE L. MORGAN, INTERIM CITY ATTORNEY
                        MEGHAN L. RILEY, CHIEF, LITIGATION
                        CHRIS EDWARDS
                        Assistant City Attorney
                        State Bar No. 00789276
                        Chris.edwards@austintexas.gov
                        City of Austin-Law Department
                        P. O. Box 1546
                        Austin, Texas 78767-1546
                        Telephone: (512) 974-2419
                        Facsimile: (512) 974-1311

                        COUNSEL FOR DEFENDANT - APPELLANT
TO THE HONORABLE JUSTICES OF THIS COURT:

      Appellant the City of Austin asks the court to extend the time to file

Appellant’s Reply Brief pursuant to Rule 10.5(b), Texas Rules of Appellate

Procedure, and in support respectfully shows:

      1.     Appellees are Jennifer Frame, Individually, and as Personal

Representative of the Estate of John William Griffith, Greg Griffith, Cheryl Burris

and Diana Pulido.

      2.     This motion is filed within the 15-day time period to file a motion to

extend the time to file Appellant’s Reply Brief, as required by Texas Rule of

Appellate Procedure 6.6.

      3.     All parties have agreed to this motion.

      4.     Appellant’s Reply Brief presently is due on September 15, 2015,

occasioned by two (2) agreed extensions of time to file Appellees’ Brief which

were granted.

      5.     Appellant would show that its counsel’s was previously scheduled for

vacation next week, her case load and work requirements have been extremely

heavy during August 2015, and will remain as such through September including

another appellate brief.

      6.     This is the first extension requested. Appellant’s counsel requires

additional time to prepare Appellant’s Reply Brief herein and therefore requests


                                         2
the same extension granted Appellees, a thirty (30) day extension to file

Appellant’s Reply Brief on October 15, 2015.

                             PRAYER FOR RELIEF

      For the reasons set forth above, Appellant requests that this Court grant this

Unopposed Motion to Extend Time to file Appellant’s Reply Brief until October

15, 2015 and grant Appellant all such other relief to which it may be entitled.

                                RESPECTFULLY SUBMITTED,

                                ANNE L. MORGAN, INTERIM CITY ATTORNEY
                                MEGHAN L. RILEY, CHIEF, LITIGATION

                                /s/ Chris Edwards
                                CHRIS EDWARDS
                                Assistant City Attorney
                                State Bar No. 00789276
                                Chris.edwards@austintexas.gov
                                City of Austin-Law Department
                                P. O. Box 1546
                                Austin, Texas 78767-1546
                                Telephone: (512) 974-2419
                                Facsimile: (512) 974-1311

                                COUNSEL FOR DEFENDANT - APPELLANT

                      CERTIFICATE OF CONFERENCE

      This is to certify that I have conferred with opposing counsel Sean Breen on

August 5, 2015, who agreed to the extension.

                                 /s/ Chris Edwards
                                CHRIS EDWARDS


                                          3
                             CERTIFICATE OF SERVICE

      This is to certify that I have served a copy of the foregoing on all parties, or

their attorneys of record, in compliance with the Rules of Appellate Procedure, this

28th day of August, 2015.

Sean E. Breen
State Bar No.00783715
sbreen@howrybreen.com
HOWRY BREEN & HERMAN, L.L.P.
1900 Pearl Street
Austin, TX 78705-5408
Telephone: (512) 474-7300
Facsimile: (512) 474-8557

Mike Davis
State Bar No. 05549500
mdavis@slackdavis.com
SLACK & DAVIS, L.L.P.
2705 Bee Cave Road, Suite 220
Austin, Texas 78746
Telephone: (512) 795-8686
Facsimile: (512) 795-8787

COUNSEL FOR PLAINTIFFS - APPELLEES



                                /s/ Chris Edwards
                                CHRIS EDWARDS
                                Counsel for Defendant – Appellant




                                          4